                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00542-MOC-DSC

 REMI HOLDINGS LLC,                                    )
                                                       )
                Plaintiff,                             )
                                                       )
 v.                                                    )
                                                       )
 WILLIAM THOMAS NEATHAMER III                          )
 individually, BRIAN GIBBS individually,               )
 MELISSA HUGHES individually, and                      )
 THOMAS AND ASSOCIATES LLC,                            )
                                                       )
                Defendants.                            )                ORDER
                                                       )
                                                       )
 THOMAS AND ASSOCIATES LLC,                            )
          Counter-Plaintiff,                           )
                                                       )
 v.                                                    )
                                                       )
 REMI HOLDINGS LLC and DANIEL                          )
 SCHUSTER individually,                                )
                                                       )
                Counter-Defendants.                    )


       A “Motion for Admission Pro Hac Vice and Affidavit [for Lara Ford]” (document #61) has

been filed in this case and considered by the Court. For the reasons stated therein, the Motion is

granted.

       SO ORDERED.
                                       Signed: February 26, 2021




                                    1
      Case 3:19-cv-00542-MOC-DSC Document 62 Filed 02/26/21 Page 1 of 1
